United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  June 16, 2005

                                                         Charles R. Fulbruge III
                                                                 Clerk
                             No. 04-20476
                           Summary Calendar



MARK DUANE PRYOR, ET AL,

                                     Plaintiffs,

MARK DUANE PRYOR

                                     Plaintiff-Appellant,

versus

RICHARD C. THALER; TIMOTHY SIMMONS; CRAIG PRICE; SYLVIA PIASTA;
ROBERT GAYLOR; TERRY PICKETT, Captain; JAMES MCKEE; GENE WOODS;
JASON FRAZIER; JOHN PIPKIN; JANIE COCKRELL; LANG SPENCER,

                                     Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. 4:00-CV-2274
                       --------------------

Before DAVIS, SMITH, and DENNIS, Circuit Judges.

PER CURIAM:*

     Mark Duane Pryor, Texas inmate # 496264, proceeding pro se,

appeals following the district court’s grant of summary judgment

in favor of Terry Pickett, Timothy Simmons, and Sylvia Piasta on

his failure-to-protect claim, and the district court’s grant of

Pryor’s motion to voluntarily dismiss, without prejudice, claims


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 04-20476
                                 -2-

against Richard C. Thaler, James McKee, and Jason Frazier.

Pryor’s action was based on an April 26, 1999, incident in which

he was stabbed by a fellow inmate, Emmitt Brager.      We AFFIRM.

     Pryor first contends that his action should not have been

dismissed simply because he did not name the correct defendants.

Pryor points to nothing in the record to suggest that he was

unable to ascertain the identity of any person who may have been

legally responsible for his injuries.      He has not shown an

entitlement to relief.

     Pryor next argues that he has not been permitted proper

discovery.   The record reveals that Pryor did not move in the

district court for additional discovery pursuant to FED. R. CIV.

P. 56(f) prior to the district court’s grant of summary judgment.

His argument is therefore foreclosed.      See Potter v. Delta

Airlines, Inc., 98 F.3d 881, 887 (5th Cir. 1996).

     Pryor contends that his action was dismissed due to the

questionable strategy of his appointed counsel.      “[T]he sixth

amendment right to effective assistance of counsel does not apply

to civil litigation.”    Sanchez v. U.S. Postal Serv., 785 F.2d

1236, 1237 (5th Cir. 1986).   Any potential remedy Pryor may have

against his appointed attorney is separate and distinct from his

action against the defendants in the instant matter.      See id.

     Finally, Pryor argues that the district court was under

“equivocated and paltering belief” and that the district court

relied on “half-truths and out right lies” in dismissing his
                           No. 04-20476
                                -3-

claims.   He submits that defendants Thaler, Simmons, and Piasta

decided, in September 1997, to release Brager from a high

security building into the general population and to change

Brager’s custody classification to “medium custody.”   We

liberally construe Pryor’s contentions as an attack on the

dismissal of his failure-to-protect claim against these three

defendants.   See Haines v. Kerner, 404 U.S. 519, 520 (1972),

     Our review of the summary judgment evidence reveals that

Brager had only one violent offense on his record in the four-

year period preceding the attack on Pryor.   “Prison

administrators . . . should be accorded wide-ranging deference in

the adoption and execution of policies and practices that in

their judgment are needed to preserve internal order and

discipline and to maintain institutional security.”    Buchanan v.

United States, 915 F.2d 969, 972 (5th Cir. 1990) (internal

quotation and citation omitted).   Pryor has not shown that the

district court erred in granting summary judgment in favor of

Simmons and Piasta.

     Because Pryor’s motion to voluntarily dismiss his claims

against Thaler was granted, without adverse conditions, he has no

grounds to appeal the dismissal of Thaler.   See Ryan v.

Occidental Petroleum Corp., 577 F.2d 298, 302 (5th Cir. 1978)

(abrogated on other grounds by Federal Sav. & Loan Ins. Corp. v.

Cribbs, 918 F.2d 557 (5th Cir. 1990)); FED. R. CIV. P. 41(b).

     AFFIRMED.